COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                          No. 08-14-00271-CR
                                               §
                             State,                              Appeal from the
                                               §
 v.                                                        County Court at Law No. 7
                                               §
                                                            of El Paso County, Texas
 VICTOR MANUEL GALLEGOS,                       §
                                                               (TC# 20120C00815)
                             Appellee.         §

                                           §
                                         ORDER

     The Court GRANTS the State’s third motion for extension of time to file the brief until
                                         '
March 27, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before March 27, 2015.

       IT IS SO ORDERED this 11th day of February, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.